Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email sent by the applicant’s representative Robert J. Goodell on 03/19/2021.

The application has been amended as follows: 
Claim 1. (Currently Amended) A transparent display device, comprising:
a substrate including an emission area and a first transparent area;
first, second, and third pixel regions on the substrate and including the emission area and the first transparent area; a first bank on the substrate; a first opening surrounded by the first bank and corresponding to the first pixel region; a second opening surrounded by the first bank and corresponding to the second pixel region; a third opening surrounded by the first bank and corresponding to the third pixel region; a plurality of second banks overlapping at least one of the first, second, and third openings, and overlapping the first bank; and a light-emitting diode on the first, second, and third openings on the substrate, wherein the emission area of the second pixel region is larger than the emission area of the first pixel region and smaller than the emission area of the third pixel region, and wherein the first transparent area of the third pixel region is smaller than each of the first transparent area of the first pixel region and the first transparent area of the second pixel region.

Cancel claim 24 

Claim 25. (New) The transparent display device of claim 1, wherein the first bank has a hydrophobic property, and the plurality of second banks has a hydrophilic property.

   
Allowable Subject Matter
Claims 1-5, 7-23 and 25 are allowed.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 1, the prior art of record alone or in combination do not teach or fairly suggest, in combination with other elements of the claim, emission area of the second pixel region is larger than the emission area of the first pixel region and smaller than the emission area of the third pixel region, and wherein the first transparent area of the third pixel region is smaller than each of the first transparent area of the first pixel region and the first transparent area of the second pixel region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MALIHEH MALEK/Primary Examiner, Art Unit 2813